PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/606,764
Filing Date: 20 Oct 2019
Appellant(s): HEWLETT-PACKARD DEVELOPMENT COMPANY, L.P.



__________________
Timothy B. Kang, Reg. No. 46,423
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/4/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0067927 (Voris) in view of U.S. Patent Application Publication No. 2009/0165127 (Jung).


Claim 1:
The cited prior art describes an apparatus comprising: (Voris: see the printer interface system 150 as illustrated in figure 1; “The present invention relates, in general, to fabrication of three dimensional (3D) objects, and, more particularly, to a method of using a 3D printer (and corresponding 3D objects) to print 3D objects that can be used to limit unpermitted or non-licensed copying.” Paragraph 0002)
a processor; and (Voris: see the CPU 152 in the printer interface system 150 as illustrated in figure 1 and as described in paragraph 0035; “Also, the system 150 may use the CPU 152 to execute code or software (in computer readable medium such as RAM, ROM, or the like on the system 150) in the form of a 3D printer interface program 156.” Paragraph 0035)
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (Voris: see the memory 160 in the printer interface system 150 as illustrated in figure 1 and as described in paragraph 0035; “Particularly, the printer interface system 150 may include memory devices or data storage components (e.g., non-transitory computer readable medium) 160 (or have access to such memory devices) that are managed by the processor 152 to store one or more digital files 162 that are used to print a 3D object 170. Each digital file 162 may include a definition of an ID element 163 including its pattern 165 (size, shape, and so on) and it location 167 within one or more of the object elements 166 making up the 3D object model 164.” Paragraph 0035)
receive a file including (Voris: see the 3D object model with identifier 164 and the retrieve 3D model with ID element definition 210 as illustrated in figures 1, 2 and as described in paragraphs 0036, 0043; “The user may select a 3D object for printing by first generating a 3D model 164 of a 3D object” paragraph 0036; “The method 200 continues at 210 with generating a 3D model of an object or retrieving/selecting a previously generated 3D model. The 3D model includes a mapping or positioning of a unique identifier or ID element within the 3D model such as in an interior (inside and spaced apart from the outer shell) portion of one of the object elements, and the ID element typically is a 3D object itself (such a printable RFID tag) that will be printed in one or, more commonly, many layers during the printing of the 3D object (e.g., the ID element is sliced into a plurality of print layers as is the 3D object being modeled).” Paragraph 0043)
data of an object to be fabricated and (Voris: see the object elements 166 as illustrated in figure 1 and as described in paragraph 0036; “Significantly, the 3D object model 164 may include a plurality of object elements or portions 166 (e.g., legs, a body/torso, arms, a head, and so on when the object is a humanlike form or wheels, a body, doors, and so on if the object is an automobile, and the like).” Paragraph 0036)
data of a predefined mark to be formed on the object; (Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)

Voris does not explicitly describe determining authenticity as described below.  However, Jung teaches the determining authenticity as described below.  
determine whether the predefined mark is authentic; (Jung: “Referring now to FIG. 3C, the flow diagram depicting a method in accordance with an embodiment continues. Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” Paragraph 0056; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
based on a determination that the predefined mark is authentic, (Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
control fabricating components to fabricate the object; and (Voris: see the embedded/integral 3D object with identifier 170 as illustrated in figure 1)
control the fabricating components to form the predefined mark on the object during fabrication of the object. (Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041)
One of ordinary skill in the art would have recognized that applying the known technique of Voris, namely, operating a 3D printer to print authorized models, with the known techniques of Jung, namely, controlling fabrication of components based on authorization rights, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Voris to print an identifier on authorized models with the teachings of Jung to determine authorization for fabricating models would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing system (i.e., determining authorization to print a model and printing the model with an identifier of Voris based on the teachings of determining authorization to print a model in Jung).

Claim 2:
Voris does not explicitly describe a key as described below.  However, Jung teaches the key as described below.  
The cited prior art describes the apparatus of claim 2, 
wherein the file includes a key associated with the predefined mark, and (see the validation of the object file using an authorization code (i.e., key) in Jung and the identifier and model in object in Voris; Jung: “Disposed within block 770 is optional block 7702, which provides for extracting the authorization code from the object data file in the buffer, the authorization code required to enable the operational component to acknowledge the object data file as a valid file (e.g., buffer 660 extracting authorization code(s) 620 to enable operational component 610 to acknowledge object data file(s) 640 as a valid file).” Paragraph 0117; Voris: see the 3D object model with identifier 164 and the retrieve 3D model with ID element definition 210 as illustrated in figures 1, 2 and as described in paragraphs 0036, 0043; “The user may select a 3D object for printing by first generating a 3D model 164 of a 3D object” paragraph 0036; “The method 200 continues at 210 with generating a 3D model of an object or retrieving/selecting a previously generated 3D model. The 3D model includes a mapping or positioning of a unique identifier or ID element within the 3D model such as in an interior (inside and spaced apart from the outer shell) portion of one of the object elements, and the ID element typically is a 3D object itself (such a printable RFID tag) that will be printed in one or, more commonly, many layers during the printing of the 3D object (e.g., the ID element is sliced into a plurality of print layers as is the 3D object being modeled).” Paragraph 0043)
wherein the instructions are further to cause the processor to: 
determine whether the key is valid; (Jung: “Disposed within block 770 is optional block 7702, which provides for extracting the authorization code from the object data file in the buffer, the authorization code required to enable the operational component to acknowledge the object data file as a valid file (e.g., buffer 660 extracting authorization code(s) 620 to enable operational component 610 to acknowledge object data file(s) 640 as a valid file).” Paragraph 0117)
based on a determination that the key is valid, determine that the predefined mark is authentic; and (Jung: “verifying validity of an authorization code associated with the object data file; and controlling operation of the operational component to enable or prevent its activation pursuant to the authorization code in accordance with one or more predetermined conditions” abstract; “In one embodiment, verification module 630 is configured to extract authorization code(s) 620 from object data file(s) 640 so that the authorization code(s) 620 can enable the security control system 600 to acknowledge the object data file as a valid file or invalid file.” Paragraph 0086; “Referring now to FIG. 3C, the flow diagram depicting a method in accordance with an embodiment continues. Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” Paragraph 0056; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
based on a determination that the key is invalid, determine that the predefined mark is inauthentic. (Jung: “verifying validity of an authorization code associated with the object data file; and controlling operation of the operational component to enable or prevent its activation pursuant to the authorization code in accordance with one or more predetermined conditions” abstract; “In one embodiment, verification module 630 is configured to extract authorization code(s) 620 from object data file(s) 640 so that the authorization code(s) 620 can enable the security control system 600 to acknowledge the object data file as a valid file or invalid file.” Paragraph 0086; “Referring now to FIG. 3C, the flow diagram depicting a method in accordance with an embodiment continues. Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” Paragraph 0056; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
Voris and Jung are combinable for the same rationale as set forth above with respect to claim 1.

Claim 3:
The cited prior art describes the apparatus of claim 1, wherein the predefined mark comprises 
an identifier of the fabricating system, 
an identifier of a designer of the object, 
an identifier of a manufacturer of the object, 
an identifier of an author associated with the object, 
a logo, 
a batch identifier, 
a part identifier, or  (Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
a combination thereof.

Claim 4:
Voris does not explicitly describe determining authenticity as described below.  However, Jung teaches the determining authenticity as described below.  
The cited prior art describes the apparatus of claim 1, wherein the instructions are further to cause the processor to: based on a determination that the predefined mark is inauthentic, block fabrication by the fabricating components of the object. (Jung: “The method continues in FIG. 7B illustrating block 730, which provides for controlling operation of the an operational component to enable or prevent an operational function regarding the one or more objects pursuant to the authorization code in accordance with one or more predetermined conditions (e.g., verification module 630 interacting with an operational component 610 to enable or prevent an operational function regarding output objects 650 or output data 652 or output result 654 in accordance with licensing restrictions 672 and/or permission agreement 674).” Paragraph 0101; “Referring now to FIG. 3C, the flow diagram depicting a method in accordance with an embodiment continues. Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” Paragraph 0056; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
Voris and Jung are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
The cited prior art describes the apparatus of claim 1, 
wherein the predefined mark is to be formed using a particular material that differs from a material used to fabricate the object, (Voris: “This ID element may be provided within a 3D model such that when a 3D object is printed ID element is formed of a different material than other portions of the printed 3D object. In some implementations, the ID element is printed using a material with a different density than the material used for the outer shell and is printed in the interior volume defined by the outer shell (e.g., within or adjacent to the honeycomb portion of the 3D object). Then, an X-ray or similar sensor can “read” or sense the ID element, and this read or sensed data may be used to verify the identity or authenticity of the printed 3D object.” Paragraph 0031)
wherein the instructions are further to cause the processor to: control the fabricating components to form the predefined mark on the object using the particular material. (Voris: “The method 200 continues at 220 with transmitting the digital file with the 3D model to a 3D printer configured for printing ID elements (e.g., for printing using at least two materials to provide the ID element with a different density, with higher electrical conductivity, to print an RFD tag, and the like) as taught herein (or the controller of the 3D printer may access a memory device storing the digital file as needed in step 220 and during printing with such transmittal).” Paragraph 0044; “Particularly, the material(s) or ID filament(s) 122Ba may be a plastic or other material that has a different density than the plastic 122A. In other cases, the plastic or materials 122B are chosen to be useful in printing a passive RFID tag to provide ID element 175 while in other cases the materials 122B are chosen that make the ID element 175 electrically conductive). In some cases, the filament 122A may take the form of ABS, PLA, or other plastic useful in 3D printing while the filament/material 122B will differ in at least one physical characteristic to facilitate later sensing or reading of the ID element 175 even though it is embedded within an interior portion of one or more of the object elements 172, 174, or 176 (e.g., is covered by or spaced apart from the shell in an interior space defined by the shell of the printed 3D object 170).” Paragraph 0039)

Claim 9:
The cited prior art describes a method comprising: (Voris: see the printer interface system 150 as illustrated in figure 1; “The present invention relates, in general, to fabrication of three dimensional (3D) objects, and, more particularly, to a method of using a 3D printer (and corresponding 3D objects) to print 3D objects that can be used to limit unpermitted or non-licensed copying.” Paragraph 0002)
receiving, by a processor, a file including (Voris: see the 3D object model with identifier 164 and the retrieve 3D model with ID element definition 210 as illustrated in figures 1, 2 and as described in paragraphs 0036, 0043; “The user may select a 3D object for printing by first generating a 3D model 164 of a 3D object” paragraph 0036; “The method 200 continues at 210 with generating a 3D model of an object or retrieving/selecting a previously generated 3D model. The 3D model includes a mapping or positioning of a unique identifier or ID element within the 3D model such as in an interior (inside and spaced apart from the outer shell) portion of one of the object elements, and the ID element typically is a 3D object itself (such a printable RFID tag) that will be printed in one or, more commonly, many layers during the printing of the 3D object (e.g., the ID element is sliced into a plurality of print layers as is the 3D object being modeled).” Paragraph 0043; see the CPU 152 in the printer interface system 150 as illustrated in figure 1 and as described in paragraph 0035; “Also, the system 150 may use the CPU 152 to execute code or software (in computer readable medium such as RAM, ROM, or the like on the system 150) in the form of a 3D printer interface program 156.” Paragraph 0035)
data of an object to be fabricated and (Voris: see the object elements 166 as illustrated in figure 1 and as described in paragraph 0036; “Significantly, the 3D object model 164 may include a plurality of object elements or portions 166 (e.g., legs, a body/torso, arms, a head, and so on when the object is a humanlike form or wheels, a body, doors, and so on if the object is an automobile, and the like).” Paragraph 0036)
data of a predefined mark to be formed on the object; (Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)

Voris does not explicitly describe determining authenticity as described below.  However, Jung teaches the determining authenticity as described below.  
determining, by the processor, whether the predefined mark is authentic; (Jung: “Referring now to FIG. 3C, the flow diagram depicting a method in accordance with an embodiment continues. Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” Paragraph 0056; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
based on a determination that the predefined mark is authentic, controlling, by the processor, fabricating components to fabricate the object with the predefined mark. (Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
Voris and Jung are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
Voris does not explicitly describe a key as described below.  However, Jung teaches the key as described below.  
The cited prior art describes the method of claim 9, 
wherein the file includes a key associated with the predefined mark, and (see the validation of the object file using an authorization code (i.e., key) in Jung and the identifier and model in object in Voris; Jung: “Disposed within block 770 is optional block 7702, which provides for extracting the authorization code from the object data file in the buffer, the authorization code required to enable the operational component to acknowledge the object data file as a valid file (e.g., buffer 660 extracting authorization code(s) 620 to enable operational component 610 to acknowledge object data file(s) 640 as a valid file).” Paragraph 0117; Voris: see the 3D object model with identifier 164 and the retrieve 3D model with ID element definition 210 as illustrated in figures 1, 2 and as described in paragraphs 0036, 0043; “The user may select a 3D object for printing by first generating a 3D model 164 of a 3D object” paragraph 0036; “The method 200 continues at 210 with generating a 3D model of an object or retrieving/selecting a previously generated 3D model. The 3D model includes a mapping or positioning of a unique identifier or ID element within the 3D model such as in an interior (inside and spaced apart from the outer shell) portion of one of the object elements, and the ID element typically is a 3D object itself (such a printable RFID tag) that will be printed in one or, more commonly, many layers during the printing of the 3D object (e.g., the ID element is sliced into a plurality of print layers as is the 3D object being modeled).” Paragraph 0043)
the method further comprising: 
determining whether the key is valid; (Jung: “Disposed within block 770 is optional block 7702, which provides for extracting the authorization code from the object data file in the buffer, the authorization code required to enable the operational component to acknowledge the object data file as a valid file (e.g., buffer 660 extracting authorization code(s) 620 to enable operational component 610 to acknowledge object data file(s) 640 as a valid file).” Paragraph 0117)
based on a determination that the key is valid, determining that the predefined mark is authentic; and (Jung: “verifying validity of an authorization code associated with the object data file; and controlling operation of the operational component to enable or prevent its activation pursuant to the authorization code in accordance with one or more predetermined conditions” abstract; “In one embodiment, verification module 630 is configured to extract authorization code(s) 620 from object data file(s) 640 so that the authorization code(s) 620 can enable the security control system 600 to acknowledge the object data file as a valid file or invalid file.” Paragraph 0086; “Referring now to FIG. 3C, the flow diagram depicting a method in accordance with an embodiment continues. Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” Paragraph 0056; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
based on a determination that the key is invalid, determining that the predefined mark is inauthentic. (Jung: “verifying validity of an authorization code associated with the object data file; and controlling operation of the operational component to enable or prevent its activation pursuant to the authorization code in accordance with one or more predetermined conditions” abstract; “In one embodiment, verification module 630 is configured to extract authorization code(s) 620 from object data file(s) 640 so that the authorization code(s) 620 can enable the security control system 600 to acknowledge the object data file as a valid file or invalid file.” Paragraph 0086; “Referring now to FIG. 3C, the flow diagram depicting a method in accordance with an embodiment continues. Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” Paragraph 0056; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
Voris and Jung are combinable for the same rationale as set forth above with respect to claim 1.

Claim 14:
The cited prior art describes a non-transitory computer readable medium on which is stored machine readable instructions that when executed by a processor, cause the processor to: (Voris: see the printer interface system 150 as illustrated in figure 1; “The present invention relates, in general, to fabrication of three dimensional (3D) objects, and, more particularly, to a method of using a 3D printer (and corresponding 3D objects) to print 3D objects that can be used to limit unpermitted or non-licensed copying.” Paragraph 0002; “Particularly, the printer interface system 150 may include memory devices or data storage components (e.g., non-transitory computer readable medium) 160 (or have access to such memory devices) that are managed by the processor 152 to store one or more digital files 162 that are used to print a 3D object 170.” Paragraph 0035)
access a file including (Voris: see the 3D object model with identifier 164 and the retrieve 3D model with ID element definition 210 as illustrated in figures 1, 2 and as described in paragraphs 0036, 0043; “The user may select a 3D object for printing by first generating a 3D model 164 of a 3D object” paragraph 0036; “The method 200 continues at 210 with generating a 3D model of an object or retrieving/selecting a previously generated 3D model. The 3D model includes a mapping or positioning of a unique identifier or ID element within the 3D model such as in an interior (inside and spaced apart from the outer shell) portion of one of the object elements, and the ID element typically is a 3D object itself (such a printable RFID tag) that will be printed in one or, more commonly, many layers during the printing of the 3D object (e.g., the ID element is sliced into a plurality of print layers as is the 3D object being modeled).” Paragraph 0043; see the CPU 152 in the printer interface system 150 as illustrated in figure 1 and as described in paragraph 0035; “Also, the system 150 may use the CPU 152 to execute code or software (in computer readable medium such as RAM, ROM, or the like on the system 150) in the form of a 3D printer interface program 156.” Paragraph 0035)
data of an object to be fabricated, (Voris: see the object elements 166 as illustrated in figure 1 and as described in paragraph 0036; “Significantly, the 3D object model 164 may include a plurality of object elements or portions 166 (e.g., legs, a body/torso, arms, a head, and so on when the object is a humanlike form or wheels, a body, doors, and so on if the object is an automobile, and the like).” Paragraph 0036)
data of a predefined mark to be formed on the object, and (Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)

Voris does not explicitly describe a key or determining authenticity as described below.  However, Jung teaches the key and the determining authenticity as described below.  
a key associated with the predefined mark; (see the validation of the object file using an authorization code (i.e., key) in Jung and the identifier and model in object in Voris; Jung: “Disposed within block 770 is optional block 7702, which provides for extracting the authorization code from the object data file in the buffer, the authorization code required to enable the operational component to acknowledge the object data file as a valid file (e.g., buffer 660 extracting authorization code(s) 620 to enable operational component 610 to acknowledge object data file(s) 640 as a valid file).” Paragraph 0117; Voris: see the 3D object model with identifier 164 and the retrieve 3D model with ID element definition 210 as illustrated in figures 1, 2 and as described in paragraphs 0036, 0043; “The user may select a 3D object for printing by first generating a 3D model 164 of a 3D object” paragraph 0036; “The method 200 continues at 210 with generating a 3D model of an object or retrieving/selecting a previously generated 3D model. The 3D model includes a mapping or positioning of a unique identifier or ID element within the 3D model such as in an interior (inside and spaced apart from the outer shell) portion of one of the object elements, and the ID element typically is a 3D object itself (such a printable RFID tag) that will be printed in one or, more commonly, many layers during the printing of the 3D object (e.g., the ID element is sliced into a plurality of print layers as is the 3D object being modeled).” Paragraph 0043)
determine, using the key, whether the predefined mark is authentic; and (Jung: “Disposed within block 770 is optional block 7702, which provides for extracting the authorization code from the object data file in the buffer, the authorization code required to enable the operational component to acknowledge the object data file as a valid file (e.g., buffer 660 extracting authorization code(s) 620 to enable operational component 610 to acknowledge object data file(s) 640 as a valid file).” Paragraph 0117)
based on a determination that the predefined mark is authentic, control fabricating components to fabricate the object; and (Jung: “verifying validity of an authorization code associated with the object data file; and controlling operation of the operational component to enable or prevent its activation pursuant to the authorization code in accordance with one or more predetermined conditions” abstract; “In one embodiment, verification module 630 is configured to extract authorization code(s) 620 from object data file(s) 640 so that the authorization code(s) 620 can enable the security control system 600 to acknowledge the object data file as a valid file or invalid file.” Paragraph 0086; “Referring now to FIG. 3C, the flow diagram depicting a method in accordance with an embodiment continues. Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” Paragraph 0056; Voris: see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
control the fabricating components to form the predefined mark on the object during fabrication of the object. (Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
Voris and Jung are combinable for the same rationale as set forth above with respect to claim 1.


Claims 5, 7, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0067927 (Voris) in view of U.S. Patent Application Publication No. 2009/0165127 (Jung) and further in view of Nikhil Gupta, Fei Chen, Nektarios Georgios Tsoutsos, and Michail Maniatakos. 2017. ObfusCADe: Obfuscating Additive Manufacturing CAD Models Against Counterfeiting", In Proceedings of the 54th Annual Design Automation Conference 2017 (DAC '17). Association for Computing Machinery, article 82, pages 1-6 (Gupta).

Claim 5:
Voris and Jung do not explicitly describe fabricating without authorization as described below.  However, Gupta teaches the fabricating without authorization as described below.  
The cited prior art describes the apparatus of claim 1, wherein the instructions are further to cause the processor to: based on a determination that the predefined mark is inauthentic, control the fabricating components to fabricate the object without forming the predefined mark on the object. (see the printing of a defective object for unauthorized printing in Gupta, the validity checking in Jung, and the printing of identifiers in Voris; Gupta: “Using ObfusCADe, we are able to “sabotage” an original CAD model by judiciously embedding design features that will manifest as defects, unless certain manufacturing conditions are met. Our observation is that we can exploit inherent properties in the stereolithography (STL) representation of 3D models, as well as the material deposition for different CAD processes, to masquerade how a legitimate an defect-free artifact can be printed, in light of IP theft. This is approach can be viewed as the AM analogy of “logic locking” [11], which protects the IP of integrated circuit designs by adding extra gates (only here we add extra design features). A further benefit of our ObfusCADe protection strategy is that it allows identifcation of genuine parts by checking the presence or lack of these embedded features.” Section 1; Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
One of ordinary skill in the art would have recognized that applying the known technique of Voris, namely, operating a 3D printer to print authorized models, and the known techniques of Jung, namely, controlling fabrication of components based on authorization rights, with the known techniques of Gupta, namely, obfuscating additive manufacturing models against counterfeiting, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Voris to print an identifier on authorized models and the teachings of Jung to determine authorization for fabricating models with the teachings of Gupta to change models would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing system (i.e., determining authorization to print a model and printing the model with or without an identifier of Voris based on the teachings of determining authorization to print a model in Jung and changing a model to prevent counterfeiting in Gupta).

Claim 7:
Voris and Jung do not explicitly describe fabricating without authorization as described below.  However, Gupta teaches the fabricating without authorization as described below.  
The cited prior art describes the apparatus of claim 1, 
wherein the predefined mark is to be formed using a particular material that differs from a material used to fabricate the object, (Voris: “This ID element may be provided within a 3D model such that when a 3D object is printed ID element is formed of a different material than other portions of the printed 3D object. In some implementations, the ID element is printed using a material with a different density than the material used for the outer shell and is printed in the interior volume defined by the outer shell (e.g., within or adjacent to the honeycomb portion of the 3D object). Then, an X-ray or similar sensor can “read” or sense the ID element, and this read or sensed data may be used to verify the identity or authenticity of the printed 3D object.” Paragraph 0031)
wherein the instructions are further to cause the processor to: 
based on a determination that the predefined mark is inauthentic, control the fabricating components to fabricate the object; and (see the printing of a defective object for unauthorized printing in Gupta, the validity checking in Jung, and the printing in Voris; Gupta: “Using ObfusCADe, we are able to “sabotage” an original CAD model by judiciously embedding design features that will manifest as defects, unless certain manufacturing conditions are met. Our observation is that we can exploit inherent properties in the stereolithography (STL) representation of 3D models, as well as the material deposition for different CAD processes, to masquerade how a legitimate an defect-free artifact can be printed, in light of IP theft. This is approach can be viewed as the AM analogy of “logic locking” [11], which protects the IP of integrated circuit designs by adding extra gates (only here we add extra design features). A further benefit of our ObfusCADe protection strategy is that it allows identifcation of genuine parts by checking the presence or lack of these embedded features.” Section 1; Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
control the fabricating components to form the predefined mark on the object without using the particular material. (see the printing of a defective object for unauthorized printing in Gupta, the validity checking in Jung, and the printing with different materials in Voris; Gupta: “Using ObfusCADe, we are able to “sabotage” an original CAD model by judiciously embedding design features that will manifest as defects, unless certain manufacturing conditions are met. Our observation is that we can exploit inherent properties in the stereolithography (STL) representation of 3D models, as well as the material deposition for different CAD processes, to masquerade how a legitimate an defect-free artifact can be printed, in light of IP theft. This is approach can be viewed as the AM analogy of “logic locking” [11], which protects the IP of integrated circuit designs by adding extra gates (only here we add extra design features). A further benefit of our ObfusCADe protection strategy is that it allows identifcation of genuine parts by checking the presence or lack of these embedded features.” Section 1; Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036; “This ID element may be provided within a 3D model such that when a 3D object is printed ID element is formed of a different material than other portions of the printed 3D object. In some implementations, the ID element is printed using a material with a different density than the material used for the outer shell and is printed in the interior volume defined by the outer shell (e.g., within or adjacent to the honeycomb portion of the 3D object). Then, an X-ray or similar sensor can “read” or sense the ID element, and this read or sensed data may be used to verify the identity or authenticity of the printed 3D object.” Paragraph 0031)
Voris, Jung, and Gupta are combinable for the same rationale as set forth above with respect to claim 5.

Claim 11:
Voris and Jung do not explicitly describe fabricating without authorization as described below.  However, Gupta teaches the fabricating without authorization as described below.  
The cited prior art describes the method of claim 9, further comprising: based on a determination that the predefined mark is inauthentic, controlling the fabricating components to fabricate the object without forming the predefined mark on the object. (see the printing of a defective object for unauthorized printing in Gupta, the validity checking in Jung, and the printing of identifiers in Voris; Gupta: “Using ObfusCADe, we are able to “sabotage” an original CAD model by judiciously embedding design features that will manifest as defects, unless certain manufacturing conditions are met. Our observation is that we can exploit inherent properties in the stereolithography (STL) representation of 3D models, as well as the material deposition for different CAD processes, to masquerade how a legitimate an defect-free artifact can be printed, in light of IP theft. This is approach can be viewed as the AM analogy of “logic locking” [11], which protects the IP of integrated circuit designs by adding extra gates (only here we add extra design features). A further benefit of our ObfusCADe protection strategy is that it allows identifcation of genuine parts by checking the presence or lack of these embedded features.” Section 1; Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
Voris, Jung, and Gupta are combinable for the same rationale as set forth above with respect to claim 5.

Claim 12:
Voris and Jung do not explicitly describe fabricating without authorization as described below.  However, Gupta teaches the fabricating without authorization as described below.  
The cited prior art describes the method of claim 9, 
wherein the predefined mark is to be formed using a particular material that differs from a material used to fabricate the object, (Voris: “This ID element may be provided within a 3D model such that when a 3D object is printed ID element is formed of a different material than other portions of the printed 3D object. In some implementations, the ID element is printed using a material with a different density than the material used for the outer shell and is printed in the interior volume defined by the outer shell (e.g., within or adjacent to the honeycomb portion of the 3D object). Then, an X-ray or similar sensor can “read” or sense the ID element, and this read or sensed data may be used to verify the identity or authenticity of the printed 3D object.” Paragraph 0031)
the method further comprising: based on a determination that the predefined mark is inauthentic, controlling the fabricating components to fabricate the object and to form the predefined mark on the object without using the particular material to form the predefined mark. (see the printing of a defective object for unauthorized printing in Gupta, the validity checking in Jung, and the printing with different materials in Voris; Gupta: “Using ObfusCADe, we are able to “sabotage” an original CAD model by judiciously embedding design features that will manifest as defects, unless certain manufacturing conditions are met. Our observation is that we can exploit inherent properties in the stereolithography (STL) representation of 3D models, as well as the material deposition for different CAD processes, to masquerade how a legitimate an defect-free artifact can be printed, in light of IP theft. This is approach can be viewed as the AM analogy of “logic locking” [11], which protects the IP of integrated circuit designs by adding extra gates (only here we add extra design features). A further benefit of our ObfusCADe protection strategy is that it allows identifcation of genuine parts by checking the presence or lack of these embedded features.” Section 1; Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036; “This ID element may be provided within a 3D model such that when a 3D object is printed ID element is formed of a different material than other portions of the printed 3D object. In some implementations, the ID element is printed using a material with a different density than the material used for the outer shell and is printed in the interior volume defined by the outer shell (e.g., within or adjacent to the honeycomb portion of the 3D object). Then, an X-ray or similar sensor can “read” or sense the ID element, and this read or sensed data may be used to verify the identity or authenticity of the printed 3D object.” Paragraph 0031)
Voris, Jung, and Gupta are combinable for the same rationale as set forth above with respect to claim 5.

Claim 15:
Voris and Jung do not explicitly describe fabricating without authorization as described below.  However, Gupta teaches the fabricating without authorization as described below.  
The cited prior art describes the non-transitory computer readable medium of claim 14, 
wherein the predefined mark is to be formed using a particular material that differs from a material used to fabricate the object, (Voris: “This ID element may be provided within a 3D model such that when a 3D object is printed ID element is formed of a different material than other portions of the printed 3D object. In some implementations, the ID element is printed using a material with a different density than the material used for the outer shell and is printed in the interior volume defined by the outer shell (e.g., within or adjacent to the honeycomb portion of the 3D object). Then, an X-ray or similar sensor can “read” or sense the ID element, and this read or sensed data may be used to verify the identity or authenticity of the printed 3D object.” Paragraph 0031)
wherein the instructions are further to cause the processor to: 
based on the determination that the predefined mark is authentic, control the fabricating components to form the predefined mark on the object using the particular material; and (Voris: “The method 200 continues at 220 with transmitting the digital file with the 3D model to a 3D printer configured for printing ID elements (e.g., for printing using at least two materials to provide the ID element with a different density, with higher electrical conductivity, to print an RFD tag, and the like) as taught herein (or the controller of the 3D printer may access a memory device storing the digital file as needed in step 220 and during printing with such transmittal).” Paragraph 0044; “Particularly, the material(s) or ID filament(s) 122Ba may be a plastic or other material that has a different density than the plastic 122A. In other cases, the plastic or materials 122B are chosen to be useful in printing a passive RFID tag to provide ID element 175 while in other cases the materials 122B are chosen that make the ID element 175 electrically conductive). In some cases, the filament 122A may take the form of ABS, PLA, or other plastic useful in 3D printing while the filament/material 122B will differ in at least one physical characteristic to facilitate later sensing or reading of the ID element 175 even though it is embedded within an interior portion of one or more of the object elements 172, 174, or 176 (e.g., is covered by or spaced apart from the shell in an interior space defined by the shell of the printed 3D object 170).” Paragraph 0039)
based on the determination that the predefined mark is inauthentic, one of: 
control the fabricating components to form the predefined mark on the object without using the particular material; or (see the printing of a defective object for unauthorized printing in Gupta, the validity checking in Jung, and the printing with different materials in Voris; Gupta: “Using ObfusCADe, we are able to “sabotage” an original CAD model by judiciously embedding design features that will manifest as defects, unless certain manufacturing conditions are met. Our observation is that we can exploit inherent properties in the stereolithography (STL) representation of 3D models, as well as the material deposition for different CAD processes, to masquerade how a legitimate an defect-free artifact can be printed, in light of IP theft. This is approach can be viewed as the AM analogy of “logic locking” [11], which protects the IP of integrated circuit designs by adding extra gates (only here we add extra design features). A further benefit of our ObfusCADe protection strategy is that it allows identifcation of genuine parts by checking the presence or lack of these embedded features.” Section 1; Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036; “This ID element may be provided within a 3D model such that when a 3D object is printed ID element is formed of a different material than other portions of the printed 3D object. In some implementations, the ID element is printed using a material with a different density than the material used for the outer shell and is printed in the interior volume defined by the outer shell (e.g., within or adjacent to the honeycomb portion of the 3D object). Then, an X-ray or similar sensor can “read” or sense the ID element, and this read or sensed data may be used to verify the identity or authenticity of the printed 3D object.” Paragraph 0031)
control the fabricating components to fabricate the object without forming the predefined mark on the object. (see the printing of a defective object for unauthorized printing in Gupta, the validity checking in Jung, and the printing of identifiers in Voris; Gupta: “Using ObfusCADe, we are able to “sabotage” an original CAD model by judiciously embedding design features that will manifest as defects, unless certain manufacturing conditions are met. Our observation is that we can exploit inherent properties in the stereolithography (STL) representation of 3D models, as well as the material deposition for different CAD processes, to masquerade how a legitimate an defect-free artifact can be printed, in light of IP theft. This is approach can be viewed as the AM analogy of “logic locking” [11], which protects the IP of integrated circuit designs by adding extra gates (only here we add extra design features). A further benefit of our ObfusCADe protection strategy is that it allows identifcation of genuine parts by checking the presence or lack of these embedded features.” Section 1; Jung: “Referring now to FIG. 3D, the flow diagram continues illustrating the method in accordance with an embodiment with block 330. Specifically, block 330 illustrates an aspect for configuring one or more manufacturing machines to operate as a function of the authorization status (e.g., processor 210 and digital rights management module configuring one or more manufacturing machines 290(1-n) to operate in accordance with the authorization status determined by comparison module 260).” Paragraph 0059; “Depicted within block 330 is optional block 3302 which provides for enabling the one or more manufacturing machines to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography (e.g., digital rights management module 240 interacting with one or more of manufacturing machines 290(1-n) to operate according the authorization status).” Paragraph 0060; Voris: see the ID element 175 and embedded/integral 3D object with identifier 170 as illustrated in figure 1; “The print control program 134 recognizes the ID element definition 163 (including pattern 165 and location 167) in the 3D object model 164 and uses this recognized information to select which print material spools/supplies 120A, 120B to use at each print location of the print head 114 relative to the build plate surface 113. The print control program 134 also operates to move the print head 114 within a layer and to a new layer (e.g., new vertical height) to print the 3D object 170 including the ID element 175 (e.g., to provide 3D printing, layer-by-layer as is known by those skilled in the art of 3D printing). In each layer of the 3D object 170, the print material may be one, two, three, or more plastics or materials as defined by the digital file 162. In this manner, an 1D element 175 is printed or formed integrally with the object elements 172, 174, 176 of the 3D object 170, and, as illustrated, the ID element 175 may be positioned within or embedded inside the object 170 (e.g., enclosed within the outer shell of the object 170).” Paragraph 0041; see the identifier 168 as illustrated in figure 1 and as described in paragraph 0036; “A unique identifier 168 may be selected by the user or assigned to the object by the 3D printer interface program, and unique identifier 168 may be positioned or located (with its location 167) by the interface program 156 or by a user of such program 156 within one or more of the object elements 166. In some embodiments, the pattern 165 itself provides unique identification data such as its shape or size or a component that can be read to obtain a unique identification number/code. In other cases, though, the pattern 165 of the ID element 163 is combined or processed with the location 167 of the ID element 163 in the 3D object model 164 is used to provide a verifiable unique identity for an object 170 printed according to the digital file 162.” Paragraph 0036)
Voris, Jung, and Gupta are combinable for the same rationale as set forth above with respect to claim 5.


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0067927 (Voris) in view of U.S. Patent Application Publication No. 2009/0165127 (Jung) and further in view of U.S. Patent Application Publication No. 2011/0213483 (Borovinskih).

Claim 8:
Voris and Jung do not explicitly describe a second object as described below.  However, Borovinskih teaches the second object as described below.  
The cited prior art describes the apparatus of claim 1, 
wherein the file identifies a second object to be fabricated without the predefined mark, and (Borovinskih: “FIG. 9 is a flowchart illustrating the tray object generation procedure of FIG. 7 in accordance with one embodiment of the present invention. Referring now to FIG. 9, in one embodiment, the tray object data is generated based on the three-dimensional mold object by, for example, retrieving all three-dimensional mold object data in the fabrication data package in the fabrication processing cycle at step 910, and at step 910, an optimal tray layout is determined based on the retrieved three-dimensional mold objects data.” Paragraph 0062; “Thereafter, at step 420, it is determined whether the available fabrication data package is less than the total active fabrication process capacity. If it is determined that the available fabrication data package is less than the total active fabrication process capacity at step 420, then at step 430, all available fabrication data package is requested for fabrication processing. That is, in one embodiment, the central manufacturing terminal 130 (FIG. 1B) may be configured to transmit a request to the remote terminal 120 for all available fabrication data package for fabrication processing by the fabrication system 100.” Paragraph 0049)
 wherein the instructions are further to cause the processor to: control the fabricating components to fabricate the second object without the predefined mark in a common fabrication operation on a print bed with the object. (Borovinskih: “A system for high volume manufacturing of customized items in accordance with still another embodiment includes a remote terminal, and a storage unit, a controller unit operatively coupled to the storage unit, and configured to receive from the remote terminal, a data package including a plurality of manufacturing parameters, each of the plurality of manufacturing parameters associated with a unique item, the controller unit further configured to verify the received data package and to implement a manufacturing process associated with the received data package.” Paragraph 0078; “Thereafter, at step 1030, one or more fabrication instructions associated with the tray object is generated so as to be executed by the one or more manufacturing machines executing the manufacturing processes associated with the fabrication of the dental appliances corresponding to the fabrication data package.” Paragraph 0065)
One of ordinary skill in the art would have recognized that applying the known technique of Voris, namely, operating a 3D printer to print authorized models, and the known techniques of Jung, namely, controlling fabrication of components based on authorization rights, with the known techniques of Borovinskih, namely, fabricating multiple objects on a tray, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Voris to print an identifier on authorized models and the teachings of Jung to determine authorization for fabricating models with the teachings of Borovinskih to fabricate multiple objects together would have been recognized by those of ordinary skill in the art as resulting in an improved additive manufacturing system (i.e., determining authorization to print a model and other models and printing the model with an identifier of Voris based on the teachings of determining authorization to print a model in Jung and fabricating various models together in Borovinskih).

Claim 13:
Voris and Jung do not explicitly describe a second object as described below.  However, Borovinskih teaches the second object as described below.  
The cited prior art describes the method of claim 9, 
wherein the file includes data of a second object to be fabricated without the predefined mark, (Borovinskih: “FIG. 9 is a flowchart illustrating the tray object generation procedure of FIG. 7 in accordance with one embodiment of the present invention. Referring now to FIG. 9, in one embodiment, the tray object data is generated based on the three-dimensional mold object by, for example, retrieving all three-dimensional mold object data in the fabrication data package in the fabrication processing cycle at step 910, and at step 910, an optimal tray layout is determined based on the retrieved three-dimensional mold objects data.” Paragraph 0062; “Thereafter, at step 420, it is determined whether the available fabrication data package is less than the total active fabrication process capacity. If it is determined that the available fabrication data package is less than the total active fabrication process capacity at step 420, then at step 430, all available fabrication data package is requested for fabrication processing. That is, in one embodiment, the central manufacturing terminal 130 (FIG. 1B) may be configured to transmit a request to the remote terminal 120 for all available fabrication data package for fabrication processing by the fabrication system 100.” Paragraph 0049)
the method further comprising: controlling the fabricating components to fabricate the second object without the predefined mark in a common fabricating operation on a print bed with the object. (Borovinskih: “A system for high volume manufacturing of customized items in accordance with still another embodiment includes a remote terminal, and a storage unit, a controller unit operatively coupled to the storage unit, and configured to receive from the remote terminal, a data package including a plurality of manufacturing parameters, each of the plurality of manufacturing parameters associated with a unique item, the controller unit further configured to verify the received data package and to implement a manufacturing process associated with the received data package.” Paragraph 0078; “Thereafter, at step 1030, one or more fabrication instructions associated with the tray object is generated so as to be executed by the one or more manufacturing machines executing the manufacturing processes associated with the fabrication of the dental appliances corresponding to the fabrication data package.” Paragraph 0065)
Voris, Jung, and Borovinskih are combinable for the same rationale as set forth above with respect to claim 8.




(2) Response to Argument

A. Claims 1-4, 6, 9-10, and 14
First, Applicant’s arguments are directed to Voris and Jung not teaching or suggesting “determine whether the predefined mark is authentic”, as recited in independent claim 1.  Independent claim 9 is substantially similar to independent claim 1.  Dependent claims 2-4, 6, and 10 depend, directly or indirectly, from independent claims 1 and 9, respectively.  Independent claim 14 recites “determine, using the key, whether the predefined mark is authentic”.  The Examiner respectfully disagrees.  


[AltContent: textbox (Voris)]
    PNG
    media_image2.png
    1267
    981
    media_image2.png
    Greyscale



Voris describes the identifier 168 (i.e., the predefined mark) in the digital model 164 (i.e., data of an object to be fabricated) as illustrated in figure 1 (reproduced above).  The object model 164 is used to generate the digital model 169 with identifier (Voris: paragraph 0036).  The 3D printer 110 uses the digital model 169 with identifier to print a 3D object 170 with embedded/integral ID element 175 (i.e., predefined mark formed on the object during fabrication) (Voris: paragraph 0034).  In particular, “[t]he 3D printer 110 includes a build plate or print bed 112 with an upper or exposed surface 113 upon which melted plastic or other material is printed from a print head(s) 114 to form a 3D object 170 with embedded/integral ID element 175.” (Voris: paragraph 0038).  The ID element 175 “can be relied upon for use in validating the 3D object or product as being original/authenticate and not merely an unlicensed copy.” (Voris: paragraph 0033). 


[AltContent: textbox (Jung)]
    PNG
    media_image3.png
    1043
    657
    media_image3.png
    Greyscale


Jung describes object data files 252, 253, and/or 254 that include computer-aided design (CAD) solid model files configured to create three dimensional physical objects and a digital rights management module 240 configured to control digital rights for the object data files (Jung: paragraph 0028).  Jung further describes receiving a digital rights management code associated with one or more object data files as illustrated in figure 3A (Jung: paragraph 0041).  Jung describes generating an authorization status (i.e., authentic or not authentic) based on the digital rights management code as illustrated in figure 3C (Jung: paragraph 0056).
Voris teaches an object model with a predefined mark and Jung teaches generating an authorization status based on a code associated with a model file.  The combination of Voris and Jung teach an object model with a predefined mark and a code and the code is utilized determine an authorization status (i.e., authentic or not authentic) for the object model with the predefined mark.  Accordingly, the combination of Voris and Jung teach determining whether the predefined mark is authentic.
As described in paragraph 0010 of the specification as filed, “a processor may determine whether to form the predefined mark on the object based on whether the predefined mark is deemed to be authentic or inauthentic (e.g., fake, fraudulent, counterfeit, or the like).”  Voris describes “using a 3D printer (and corresponding 3D objects) to print 3D objects that can be used to limit unpermitted or non-licensed copying.” (Voris: paragraph 0002).  Jung describes using the authorization code to provide copy protection, licensing protection, and/or payment protection for the reproducible object files (Jung: see paragraphs 0088, 0089, 0090; figure 3C).  The object model authorization processing via a code associated with the object model in the combination of Voris and Jung is for the same problem which the applicant was concerned with, namely, authentication for fabricated items.  That is, the authorization of the object model in the combination of Voris and Jung is directed to the same problem of the present application, namely, authentication of the predefined mark in the file.  Accordingly, the combination of Voris and Jung teach determining whether the predefined mark is authentic.
Furthermore, as described in paragraph 0010 of the specification as filed, “the processor may determine that the predefined mark is authentic based on a determination that a key associated with the predefined mark is valid, e.g., matches a previously stored key or value.”  Jung describes comparing the code associated with a model file to a database of codes 3204 as illustrated in figure 3C (Jung: see paragraphs 0028, 0057, 0058).  In other words, the combination of Voris and Jung further describes determining whether the predefined mark is authentic via the comparison of the code associated with a model file to the previously stored codes.  The comparison of a key to stored keys is the example of determining that the predefined mark is valid in the specification as filed of the present application (see paragraph 0010 of the specification as filed). Accordingly, based on the reasons as described above, the combination of Voris and Jung teach determining whether the predefined mark is authentic.

Second, Applicant’s arguments are directed to Voris and Jung not teaching or suggesting “based on a determination that the predefined mark is authentic, control fabricating components to fabricate the object; and control the fabricating components to form the predefined mark on the object during fabrication of the object”, as recited in independent claim 1.  Independent claims 9 and 14 are substantially similar to independent claim 1.  Dependent claims 2-4, 6, and 10 depend, directly or indirectly, from independent claims 1 and 9, respectively.  The Examiner respectfully disagrees.  


    PNG
    media_image4.png
    1325
    1054
    media_image4.png
    Greyscale

[AltContent: textbox (Voris)]

Voris describes that the 3D printer 110 uses the digital model 169 with identifier to print a 3D object 170 with embedded/integral ID element 175 (i.e., predefined mark formed on the object during fabrication) (Voris: paragraph 0034). “The 3D printer 110 includes a build plate or print bed 112 with an upper or exposed surface 113 upon which melted plastic or other material is printed from a print head(s) 114 to form a 3D object 170 with embedded/integral ID element 175.” (Voris: paragraph 0038).  As illustrated in figure 2 of Voris, using 3D printing software running on the 3D printer, the 3D model is processed to define print layers 230 and then for each print layer: the layer definitions with the ID element map/definitions are retrieved 250, object-forming material is drawn into the print head 254, the object-forming material is heated 260, and the liquid print material is extruded onto the print bed 280 (Voris: paragraphs 0045, 0046, 0047; figure 2).  In other words, the 3D printer is controlled by the 3D model to print the 3D object 170 (i.e., control fabricating to fabricate the object) with the ID element 175 (i.e., control fabricating to form the predefined mark) (Voris: paragraph 0034; figures 1, 2).

[AltContent: textbox (Jung)]
    PNG
    media_image5.png
    2531
    1914
    media_image5.png
    Greyscale



	Jung describes manufacturing machines 491-498 manufacturing an object described by an object data file when a manufacturing machine is enabled based on an authorization status (Jung: paragraphs 0060, 0066; figures 3D, 4).  “[T]he one or more manufacturing machines [are enabled] to operate if the authorization status provides permission for operation wherein the one or more manufacturing machines perform one or more of rapid prototyping, three-dimensional printing, two-dimensional printing, freeform fabrication, solid freeform fabrication, and stereolithography” (Jung: paragraph 0060).  In other words, additive manufacturing is performed “if the authorization code meets the one or more predetermined conditions” (Jung: paragraph 0079; figure 5C).
Voris teaches an object model with a predefined mark and Jung teaches generating an authorization status based on a code associated with a model file.  The combination of Voris and Jung teach an object model with a predefined mark and a code and the code is utilized determine an authorization status (i.e., authentic or not authentic) for the object model with the predefined mark.  Voris further teaches controlling a 3D printer to print an object with an ID element and Jung further teaches controlling a 3D printer to print an object based on the authorization status. Accordingly, the combination of Voris and Jung teach the fabrication control to form the object with the predefined mark based on the determination of whether the predefined mark is authentic.
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.


B. Claims 5, 7, 11-12, and 15
Regarding claims 5 and 11, the applicant argues that the cited references do not teach or suggest “wherein the instructions are further to cause the processor to: based on a determination that the predefined mark is inauthentic, control the fabricating components to fabricate the object without forming the predefined mark on the object”, as recited in claim 5.  Claim 11 is substantially similar to claim 5.   The Examiner respectfully disagrees.  The combination of Voris, Jung, and Gupta describe the claim limitations of claims 5 and 11.  
Applicant’s arguments generically argue claims 7, 12, and 15 with respect to the arguments of claim 5 and do not specifically point out how the claims are distinguished from Voris, Jung, and Gupta.  Claim 7 recites “to form the predefined mark on the object without using the particular material” and this claim limitation is not in claim 5.  Claims 12 and 15 include substantially similar claim limitations as claim 7.  Accordingly, the generic allegations are not addressed herein.
Voris describes the identifier 168 (i.e., the predefined mark) in the digital model 164 (i.e., data of an object to be fabricated) as illustrated in figure 1 (reproduced above).  The object model 164 is used to generate the digital model 169 with identifier (Voris: paragraph 0036).  The 3D printer 110 uses the digital model 169 with identifier to print a 3D object 170 with embedded/integral ID element 175 (i.e., predefined mark formed on the object during fabrication) (Voris: paragraph 0034).  In particular, “[t]he 3D printer 110 includes a build plate or print bed 112 with an upper or exposed surface 113 upon which melted plastic or other material is printed from a print head(s) 114 to form a 3D object 170 with embedded/integral ID element 175.” (Voris: paragraph 0038).  The ID element 175 “can be relied upon for use in validating the 3D object or product as being original/authenticate and not merely an unlicensed copy.” (Voris: paragraph 0033). 
Jung describes object data files 252, 253, and/or 254 that include computer-aided design (CAD) solid model files configured to create three dimensional physical objects and a digital rights management module 240 configured to control digital rights for the object data files (Jung: paragraph 0028).  Jung further describes receiving a digital rights management code associated with one or more object data files as illustrated in figure 3A (Jung: paragraph 0041).  Jung describes generating an authorization status (i.e., authentic or not authentic) based on the digital rights management code as illustrated in figure 3C (Jung: paragraph 0056).  Jung further describes enabling or preventing functions in the manufacturing unit based on the authorization code (Jung: paragraph 0092; figure 7C).
	Gupta describes protecting intellectual property of 3D designs by modifying the CAD models to introduce defects in the printed object (Gupta: abstract, section 1).  Gupta describes allowing for the identification of genuine parts by checking the presence or lack of features (Gupta: section 1).  As an example, Gupta describes using a massless separation inside a single body (i.e., removal of a part of the designed part) and the printed object has a surface disruption (i.e., missing part) (Gupta: section 3.1; figures 7, 9).  
Voris teaches an object model with a predefined mark and Jung teaches generating an authorization status based on a code associated with a model file.  The combination of Voris and Jung teach an object model with a predefined mark and a code and the code is utilized determine an authorization status (i.e., authentic or not authentic) for the object model with the predefined mark.  Voris further teaches controlling a 3D printer to print an object with an ID element, Jung further teaches controlling a 3D printer to print or not print an object based on the authorization status, and Gupta teaches fabricating a 3D object without a section.  Accordingly, the combination of Voris, Jung, and Gupta teach the fabrication control to form the object without the predefined mark based on the determination of whether the predefined mark is authentic.
Applicant’s arguments are further directed to Examiner asserting “fabricating without authorization.”  As described above and as described in the Final Office Action Rejection dated 2/4/2022, the combination of Voris, Jung, and Gupta teach the claim limitation: “based on a determination that the predefined mark is inauthentic, control the fabricating components to fabricate the object without forming the predefined mark on the object”, as recited in claim 5.  Claim 11 is substantially similar to claim 5.  The terminology “fabricating without authorization” is a paraphrase of what Voris and Jung do not explicitly describe.  In other words, the combination of Voris and Jung either enable fabrication or prevent fabrication based on the authorization.  However, Gupta teaches fabricating without authorization to protect the intellectual property design of 3D designs.  The combination of Voris, Jung, and Gupta teach the fabrication control to form the object without the predefined mark based on the determination of whether the predefined mark is authentic.
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

C. Claims 8 and 13
Applicant’s arguments generically argue that claims 8 and 13 depend from independent claims 1 and 9, respectively, and are allowable for the same reasons as independent claims 1 and 9, respectively.  Examiner respectfully disagrees.  See the response to arguments above with respect to independent claims 1 and 9.  Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in the independent claims.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Christopher E. Everett/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


Conferees:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116       

                             
/Jason Cardone/
Primary Examiner
                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.